Justice White,
dissenting.
In this case, the United States Court of Appeals for the Third Circuit held that DelCostello v. Teamsters, 462 U. S. 151 (1983) (actions brought under § 301 of the Labor Management Relations Act, 29 U. S. C. § 185, are governed by the 6-month statute of limitations provided in § 10(b) of the National Labor Relations Act, 29 U. S. C. § 160(b)), applies retroactively. In so holding, the Court of Appeals followed a prior decision in that court which relied on the factors outlined in Chevron Oil Co. v. Huson, 404 U. S. 97, 106-107 (1971), in making that retroactivity determination. See Perez v. Dana Corp., Parish Frame Div., 718 F. 2d 581 (CA3 1983). For the reasons stated in my dissent in Greyhound Lines, Inc. v. Wilhite, ante, p. 910, I would grant certio-rari in this case.